DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/898,285 filed on June 10, 2020.  Claims 1 to 20 are currently pending with the application.

Priority
The instant application is a continuation of  Application No. 15/091,481, filed on 04/05/2016, now U.S. Patent No. 10,719,524, which claims Priority from Provisional Application 62/148,114, filed on 04/15/2015.  Applicant’s claim for the benefit of the prior-filed applications, under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon et al. (U.S. Publication No. US 2015/0220640 A1) hereinafter Dhillon, and further in view of Mackinlay et al. (U.S. Publication No. 2015/0081692) hereinafter Mackinlay.
As to claim 1:
Dhillon discloses:
A computer-implemented method for visualization of natural language queries, the computer-implemented method comprising: 
storing a plurality of natural language query templates [Paragraph 0025 teaches query templates can be stored in a data repository]; 
receiving a natural language query requesting analysis of a dataset [Paragraph 0027 teaches receiving user input of a query including an expression]; 
matching the natural language query against the plurality of natural language query templates, a matching query template comprising a query intent and one or more attributes of a dataset [Paragraph 0021 teaches ; Paragraph 0025 teaches retrieving a matching query template; Paragraph 0027 teaches finding and retrieving a query template that match the entered attributes and request; Paragraph 0037 teaches user query, which can be a relationship query, including attributes or fields, therefore, including query intent and one or more attributes]; 
identifying the query intent and the one or more attributes based on a matching query template [Paragraph 0027 teaches query templates have one or more associated attributes that indicate the associated relationship query, attributes related to defining input, and output or how the query template returns the query results, where attributes may be used to match keys to find and retrieve appropriate templates; Paragraph 0028 teaches query templates include relationship queries]; 
determining whether the natural language query specifies a pivot clause associated with a pivot attribute [Paragraph 0030 teaches matching query templates used to display results from a relationship query, by obtaining relationships between directors and movies, therefore, a pivot clause].
Dhillon does not appear to expressly disclose determining a chart type for visualizing the natural language query based on the query intent, the one or more attributes, and whether the natural language query specifies a pivot clause; and rendering a chart of the identified chart type based on the data set and the natural language query and sending for presentation.
Mackinlay discloses:
determining a chart type for visualizing the natural language query based on the query intent, the one or more attributes, and whether the natural language query specifies a pivot clause [Paragraph 0014 teaches selecting a resulting view for displaying a dataset based on rules; Paragraph 0041 teaches the functional dependency of the fields in the resulting view are computed and are considered in determining how the dataset will be displayed; Paragraph 0045 teaches generating alternative views for the dataset based upon a set of criteria, including the data types; Paragraph 0050 teaches selecting resulting view based on user request, data types, and dependency of the fields]; and 
rendering a chart of the identified chart type based on the data set and the natural language query and sending for presentation [Paragraph 0044 teaches displaying the dataset according to the resulting view].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Dhillon, by determining a chart type for visualizing the natural language query based on the query intent, the one or more attributes, and whether the natural language query specifies a pivot clause; and rendering a chart of the identified chart type based on the data set and the natural language query and sending for presentation, as taught by Mackinlay [Paragraph 0014, 0041, 0044, 0045], because both applications are directed to management and display of data such as database information; by determining a chart type based on the user query, the one or more attributes, and the user intent, including pivot clauses or relationships, clear and useful visualizations can be provided to the user, improving thereby the user’s experience (See Mackinlay Paras [0011],[0012]).

	As to claim 2:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a first chart type if the natural language query specifies a pivot clause and the chart type is a second chart type if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0045 teaches if all the data (attributes) in the dataset is aggregated and does not contain any independent quantitative data, then determining the possible views to display the dataset, in other words, based on the request, and the dataset that can include aggregations, and relationships between attributes (hence, pivot clause), the most appropriate or possible view to display is determined, from a plurality of possible views, .

As to claim 3:
Dhillon as modified by Mackinlay discloses:
if the query intent is to show relationship between a first attribute and a second attribute and the first attribute is of numeric type and the second attribute is of numeric type, the chart type is determined to be scatter plot chart if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0058 teaches single scatter plot view is determined, where the dataset includes two to four fields of dependent quantitative data].

As to claim 4:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a hex binned scatter plot if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0058 teaches single scatter plot view is determined, where the dataset includes two to four fields of dependent quantitative data].

As to claim 5:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a small multiples hex binned scatter plot if the natural language query specifies a pivot clause [Mackinlay – Paragraph 0059 teaches matrix scatter plot view is selected, where the dataset includes three to six fields of dependent quantitative data].


Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a scatter plot with liner trend lines if the natural language query specifies a pivot clause [Mackinlay – Paragraph 0055 teaches a measure line graph view is selected, where the dataset must include only aggregated data, at least one field of dependent quantitative data, and at least one field of independent quantitative data or dates].

As to claim 7:
Dhillon as modified by Mackinlay discloses:
if the query intent is to show relationship between a first attribute and a second attribute and the first attribute is of numeric type and the second attribute is of categorical type, the chart type is determined to be a bar chart if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0051 teaches side-by-side bar chart view is selected, where the dataset must include only aggregated data, at least one field of ordinal data, at least one field of dependent quantitative data, and no independent quantitative data].

As to claim 8:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a grouped bar chart bar chart if the natural language query specifies a pivot clause [Mackinlay – Paragraph 0052 teaches a stacked bar chart view is selected, where the dataset must include only aggregated data, at least two fields of ordinal data, at least one dependent quantitative data, and no independent quantitative data].

As to claim 9:

determining the chart type is further based on a number of categories of one of the attributes [Mackinlay – Paragraph 0038 teaches selecting a corresponding the set of rules for selecting the view type based on the dataset’s fields type].

As to claim 10:
Dhillon as modified by Mackinlay discloses:
suggesting one or more additional chart types for a user to select [Mackinlay – Paragraph 0015 teaches displaying a list of the alternative views and receiving the user’s selection of an alternative view].

As to claim 11:
Dhillon discloses:
A non-transitory computer-readable medium configured to store computer code comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to perform steps comprising: 
storing a plurality of natural language query templates [Paragraph 0025 teaches query templates can be stored in a data repository]; 
receiving a natural language query requesting analysis of a dataset [Paragraph 0027 teaches receiving user input of a query including an expression]; 
matching the natural language query against the plurality of natural language query templates, a matching query template comprising a query intent and one or more attributes of a dataset [Paragraph 0021 teaches ; Paragraph 0025 teaches retrieving a matching query template; Paragraph 0027 teaches finding and retrieving a query template that match the entered attributes and ; 
identifying the query intent and the one or more attributes based on a matching query template [Paragraph 0027 teaches query templates have one or more associated attributes that indicate the associated relationship query, attributes related to defining input, and output or how the query template returns the query results, where attributes may be used to match keys to find and retrieve appropriate templates; Paragraph 0028 teaches query templates include relationship queries]; 
determining whether the natural language query specifies a pivot clause associated with a pivot attribute [Paragraph 0030 teaches matching query templates used to display results from a relationship query, by obtaining relationships between directors and movies, therefore, a pivot clause].
Dhillon does not appear to expressly disclose determining a chart type for visualizing the natural language query based on the query intent, the one or more attributes, and whether the natural language query specifies a pivot clause; and rendering a chart of the identified chart type based on the data set and the natural language query and sending for presentation.
Mackinlay discloses:
determining a chart type for visualizing the natural language query based on the query intent, the one or more attributes, and whether the natural language query specifies a pivot clause [Paragraph 0014 teaches selecting a resulting view for displaying a dataset based on rules; Paragraph 0041 teaches the functional dependency of the fields in the resulting view are computed and are considered in determining how the dataset will be displayed; Paragraph 0045 teaches generating alternative views for the dataset based upon a set of criteria, including the data types; Paragraph 0050 teaches selecting resulting view based on user request, data types, and dependency of the fields]; and 
rendering a chart of the identified chart type based on the data set and the natural language query and sending for presentation [Paragraph 0044 teaches displaying the dataset according to the resulting view].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Dhillon, by determining a chart type for visualizing the natural language query based on the query intent, the one or more attributes, and whether the natural language query specifies a pivot clause; and rendering a chart of the identified chart type based on the data set and the natural language query and sending for presentation, as taught by Mackinlay [Paragraph 0014, 0041, 0044, 0045], because both applications are directed to management and display of data such as database information; by determining a chart type based on the user query, the one or more attributes, and the user intent, including pivot clauses or relationships, clear and useful visualizations can be provided to the user, improving thereby the user’s experience (See Mackinlay Paras [0011],[0012]).

	As to claim 12:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a first chart type if the natural language query specifies a pivot clause and the chart type is a second chart type if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0045 teaches if all the data (attributes) in the dataset is aggregated and does not contain any independent quantitative data, then determining the possible views to display the dataset, in other words, based on the request, and the dataset that can include aggregations, and relationships between attributes (hence, pivot clause), the most appropriate or possible view to display is determined, from a plurality of possible views, .

As to claim 13:
Dhillon as modified by Mackinlay discloses:
if the query intent is to show relationship between a first attribute and a second attribute and the first attribute is of numeric type and the second attribute is of numeric type, the chart type is determined to be scatter plot chart if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0058 teaches single scatter plot view is determined, where the dataset includes two to four fields of dependent quantitative data].

As to claim 14:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a hex binned scatter plot if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0058 teaches single scatter plot view is determined, where the dataset includes two to four fields of dependent quantitative data].

As to claim 15:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a small multiples hex binned scatter plot if the natural language query specifies a pivot clause [Mackinlay – Paragraph 0059 teaches matrix scatter plot view is selected, where the dataset includes three to six fields of dependent quantitative data].


Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a scatter plot with liner trend lines if the natural language query specifies a pivot clause [Mackinlay – Paragraph 0055 teaches a measure line graph view is selected, where the dataset must include only aggregated data, at least one field of dependent quantitative data, and at least one field of independent quantitative data or dates].

As to claim 17:
Dhillon as modified by Mackinlay discloses:
if the query intent is to show relationship between a first attribute and a second attribute and the first attribute is of numeric type and the second attribute is of categorical type, the chart type is determined to be a bar chart if the natural language query does not specify a pivot clause [Mackinlay – Paragraph 0051 teaches side-by-side bar chart view is selected, where the dataset must include only aggregated data, at least one field of ordinal data, at least one field of dependent quantitative data, and no independent quantitative data].

As to claim 18:
Dhillon as modified by Mackinlay discloses:
the chart type is determined to be a grouped bar chart bar chart if the natural language query specifies a pivot clause [Mackinlay – Paragraph 0052 teaches a stacked bar chart view is selected, where the dataset must include only aggregated data, at least two fields of ordinal data, at least one dependent quantitative data, and no independent quantitative data].

As to claim 19:

determining the chart type is further based on a number of categories of one of the attributes [Mackinlay – Paragraph 0038 teaches selecting a corresponding the set of rules for selecting the view type based on the dataset’s fields type].

As to claim 20:
Dhillon as modified by Mackinlay discloses:
suggesting one or more additional chart types for a user to select [Mackinlay – Paragraph 0015 teaches displaying a list of the alternative views and receiving the user’s selection of an alternative view].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169